Per Curiam.
Petitioner, Earl L. Smith, and respondent, Gloria R. Smith, were married on April 17, 1979, in Lincoln, Nebraska. There were no children born of the marriage. Petitioner filed his petition for dissolution of marriage in the district court for Lancaster County, Nebraska, on June 3,1986. Trial was held on February 3, 1987. By decree of February 26, 1987, the district court dissolved the marriage, distributed the property, directed payment of debts, and ordered that the respondent should have judgment against petitioner in the amount of $6,000, payable in three equal installments of $2,000 each, on July 1, 1987, and January 1 and July 1,1988, with interest at the legal rate.
Petitioner appealed to this court, assigning as error that the trial court failed to consider the factors found in Neb. Rev. Stat. § 42-365 (Reissue 1988) in making a division of the *947property of the parties. Petitioner states that the trial court abused its discretion (1) by not excluding certain real estate (duplex property) from consideration in dividing the property, (2) by failing to consider petitioner’s contributions to the marital property in dividing said property, and (3) by determining that to offset the division of property petitioner shall be required to make cash payments to respondent. Petitioner concluded that there was no justification for the $6,000 payment awarded to respondent.
We have reviewed this case de novo on the record, as we are required to do. We have determined that the trial court did not abuse its discretion in the division of property or in ordering the $6,000 payment by petitioner to respondent. Accordingly, the judgment of the district court is affirmed.
Affirmed.